UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


OLLIE CARROLL,

                Plaintiff,

       v.                                             Civil Action No. 19-391 (TJK/GMH)
ANDREW SAUL, Commissioner of Social
Security,

                Defendant.


                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by Magistrate

Judge G. Michael Harvey on January 9, 2020. See ECF No. 24 (“R&R”). The Report and

Recommendation cautioned the parties that failing to file an objection within 14 days of receipt

could lead to waiver of the right to further review of the issues addressed. Id. at 37–38. Neither

party objected to the Report and Recommendation, and the deadline to do so has passed. See

LCvR 72.3(b).

       Ollie Carroll brought this action seeking to reverse the final decision of the

Commissioner of Social Security denying his application for Supplemental Security Income or,

in the alternative, to remand to the agency for further review. See ECF No. 1 at 5; ECF No. 19 at

1–2. He argued that the decision of the Administrative Law Judge (ALJ) failed to follow the

treating physician rule and was not supported by substantial evidence. ECF No. 28 at 2–3.

Magistrate Judge Harvey, in a 38-page opinion, rejected these arguments, found that Plaintiff had

not met his burden to show that he would be disabled in the absence of substance abuse, and

found that the ALJ’s decision was supported by substantial evidence. R&R at 35–37. For those
reasons, Magistrate Judge Harvey recommended that this Court grant Defendant’s motion for

judgment of affirmance. Id. at 37.

       After independent consideration of the Report and Recommendation, the lack of any

objection, the entire record, and the applicable law, the Court ORDERS that:

       1. The Report and Recommendation is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Judgment of Reversal, ECF No. 19, is DENIED; and

       3. Defendant’s Motion for Judgment of Affirmance, ECF No. 20, is GRANTED.

       The Clerk of Court is directed to close the case.


        SO ORDERED.

                                                           /s/ Timothy J. Kelly
                                                           TIMOTHY J. KELLY
                                                           United States District Judge

Date: August 17, 2020




                                                2